77 F.3d 487
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bertha J. WASHINGTON, Appellant,v.VETERANS ADMINISTRATION, Secretary, Appellees.
No. 95-1773.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 5, 1996.Filed Feb. 16, 1996.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Bertha J. Washington appeals the district court's1 judgment for defendant following a bench trial in her action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.   Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)